Exhibit 10.1

Loan No. 527600:11 MORTGAGE NOTE $125,000,000.00 May 31, 2018 Brookline,
Massachusetts FOR VALUE RECEIVED, HAMILTON PARK TOWERS, LLC, a Delaware limited
liability company, having its principal place of business in care of The
Hamilton Company, Inc., 39 Brighton Avenue, Boston, MA 02134 (hereinafter
referred to as “Maker”), promises to pay to the order of JOHN HANCOCK LIFE
INSURANCE COMPANY (U.S.A.) (“John Hancock”), a Michigan corporation, its
successors and assigns, at its address at 197 Clarendon Street, C-3, Boston,
Massachusetts 02116 (John Hancock and each successor or assign being hereinafter
referred to as “Payee”), or at such place as the holder hereof may from time to
time designate in writing, the principal sum of One Hundred Twenty-Five Million
and No/100 Dollars ($125,000,000.00) in lawful money of the United States of
America with interest thereon to be computed from the date of disbursement of
the loan proceeds at the Applicable Interest Rate (hereinafter defined). 1.
Payment of Principal and Interest. Principal and interest shall be paid as
follows: a. If the loan proceeds are not disbursed on the first day of a month,
then interest only at the Applicable Interest Rate from and including the date
of disbursement of the loan proceeds to the first day of the month following
such disbursement shall be due and payable in advance on the date of such
disbursement; b. Interest only is to be paid in installments as follows:
$415,625.00 on the first (1st) day of July, 2018, and on the first day of each
calendar month thereafter up to and including the first day of May, 2028; and c.
The outstanding principal balance and all accrued and unpaid interest thereon
and all other sums and fees due under this Note shall be due and payable on the
first day of June, 2028 (the “Maturity Date”). Interest on the principal balance
of this Note shall be calculated on a monthly basis using, as the agreed method
of calculation, a three hundred sixty (360) day year consisting of twelve (12)
months of thirty (30) days each; provided, however, that interest for a period
of less than a full month shall be calculated by multiplying the actual number
of days elapsed during such partial month by a daily rate based upon a three
hundred sixty-five (365) day year and the interest rate then due under this
Note. 114250558.6

GRAPHIC [g149971ksi001.jpg]

 


The term “Applicable Interest Rate” as used in this Note shall mean from the
date of disbursement of the loan proceeds through and including the Maturity
Date, a rate of three and ninety-nine hundredths percent (3.99%) per annum. If
at any time Payee receives, from Maker or otherwise, any amount applicable to
the Debt (hereinafter defined) which is less than all amounts due and payable at
such time, Payee may apply that payment to amounts then due and payable in any
manner and in any order determined by Payee, in Payee’s sole discretion. Payee
shall, however, be under no obligation to accept any amount less than all
amounts then due and payable. Maker agrees that neither Payee’s acceptance of a
payment from Maker in an amount that is less than all amounts then due and
payable nor Payee’s application of such payment shall constitute or be deemed to
constitute either a waiver of the unpaid amounts or an accord and satisfaction.
This provision shall control notwithstanding any inconsistent direction by Maker
or any other obligor hereunder. The whole of the principal sum of this Note,
together with all interest accrued and unpaid thereon and all other sums due
under this Note and any other instrument now or hereafter evidencing, securing,
guaranteeing or executed in connection with the indebtedness evidenced hereby
(the “Loan Documents”) (all such sums hereinafter collectively referred to as
the “Debt”) shall without notice become immediately due and payable at the
option of Payee on the happening of an “Event of Default” as the same is defined
in the Mortgage (hereinafter defined). All of the terms, covenants and
conditions contained in the Mortgage and the other Loan Documents are hereby
made part of this Note to the same extent and with the same force as if they
were fully set forth herein. 2. Prepayment. Except as provided below, Maker may
not prepay the loan evidenced by this Note (the “Loan”) in whole or in part. On
or after the end of the fifth (5th) Loan Year (as hereinafter defined), on any
scheduled payment date and subject to giving Payee not less than thirty (30) nor
more than ninety (90) days’ prior written notice specifying the scheduled
payment date on which prepayment is to be made (the “Prepayment Date”), Maker
may prepay the entire principal amount together with any and all accrued
interest and other sums due under the Loan Documents, and subject to payment of
a prepayment premium equal to the greater of: (a) the positive amount, if any,
equal to (i) the sum of the present values of all scheduled payments due under
this Note from the Prepayment Date to and including the Maturity Date, minus
(ii) the principal balance of this Note immediately prior to such prepayment; or
(b) One percent (1.00%) of the principal balance of this Note immediately prior
to such prepayment. All present values shall be calculated as of the Prepayment
Date, using a discount rate, compounded monthly, equal to the yield rate,
converted to its monthly equivalent, of the United States Treasury Security
having the closest maturity date to the Maturity Date of this Note as
established by Payee in its reasonable discretion. 2

GRAPHIC [g149971ksi002.gif]

 


In the event that the yield rate on publicly traded United States Treasury
Securities is not obtainable, then the nearest equivalent issue or index shall
be selected, at Payee’s reasonable determination, and used to calculate the
prepayment premium. The Loan will be open to prepayment without premium on any
scheduled payment date during the last one hundred twenty (120) days of the term
of the Loan. If any notice of prepayment is given, the principal balance of the
Loan and the other sums required pursuant to this Section 2 shall be due and
payable on the Prepayment Date, unless Maker provides written notice to Payee
that it is revoking said prepayment notice no later than five (5) business days
prior to the Prepayment Date. Provided no Event of Default exists, the above
premium shall not be applicable to a prepayment resulting from Payee’s election
to require insurance loss proceeds or condemnation awards to be applied to a
payment of principal. No partial prepayment shall be allowed. The Loan Year is
defined as any twelve month period commencing with the date on which the first
monthly installment is due or any anniversary thereof. 3. Acceleration/Default.
Maker acknowledges that the Loan was made on the basis and assumption that Payee
would receive the payments of principal and interest set forth herein for the
full term of this Loan. Therefore, whenever the Maturity Date of the Loan has
been accelerated by reason of an Event of Default, which Event of Default occurs
prior to the time period, if any, in which prepayment is allowed and prior to
the date on which the full amount of the balance of principal and interest then
remaining unpaid shall be due, including an acceleration by reason of sale,
conveyance, further encumbrance or other Event of Default (which acceleration
shall be at Payee’s sole option), there shall be due, in addition to the
outstanding principal balance, accrued interest and other sums due under the
Loan Documents, a premium equal to the greater of: (a) The sum obtained by
adding: (i) the positive amount, if any, equal to (aa) the sum of the present
values of all scheduled payments due under this Note from the date of said
payment to and including the Maturity Date of this Note, minus (bb) the then
outstanding principal balance of this Note, and (ii) One percent (1.00%) of the
then outstanding principal balance of this Note; or (b) An amount equal to ten
percent (10.00%) of the then outstanding principal balance of this Note. All
present values shall be calculated as of the date of said payment, using a
discount rate, compounded monthly, equal to the yield rate, converted to its
monthly equivalent, of the United States Treasury Security having the closest
maturity date to the Maturity Date of 3

GRAPHIC [g149971ksi003.gif]

 


this Note as established by Payee in its reasonable discretion. In the event
that the yield rate on publicly traded United States Treasury Securities is not
obtainable, then the nearest equivalent issue or index shall be selected, at
Payee’s reasonable determination, and used to calculate the prepayment premium.
If an Event of Default occurs on or after the date on which prepayment is
permitted, then in lieu of the above premium, payment of a premium calculated in
the manner set forth in Section 2 hereof shall be required. A tender of the
amount necessary to satisfy the entire indebtedness, paid at any time following
such Event of Default or acceleration, including at a foreclosure sale or during
any subsequent redemption period, if any, shall be deemed a voluntary
prepayment, and, at Payee’s option, such payment shall include a premium as
described above. 4. Default Rate. Maker does hereby agree that upon the
occurrence of an Event of Default and while any Event of Default exists,
including, without limitation, the failure of Maker to pay the Debt in full on
the Maturity Date, Payee shall be entitled to receive and Maker shall pay
interest on the entire unpaid principal sum, effective from the date of the
commencement of an Event of Default, at a rate (the “Default Rate”) equal to
seven percent (7.00%) above the Applicable Interest Rate, but in no event to
exceed the highest rate permitted under the laws of the jurisdiction where the
property secured by the Mortgage is situated. This charge shall be added to the
Debt, and shall be deemed secured by the Mortgage. This clause, however, shall
not be construed as an agreement or privilege to extend the date of the payment
of the Debt, nor as a waiver of any other right or remedy available to Payee by
reason of the occurrence of any Event of Default. 5. Late Charge. If any monthly
principal and interest payment payable under this Note is not paid in full
within five (5) days of the date on which it is due, Maker shall pay to Payee an
amount equal to the lesser of five percent (5%) of such unpaid sum or the
maximum amount permitted by applicable law to defray the expenses incurred by
Payee in handling and processing such delinquent payment and to compensate Payee
for the loss of the use of such delinquent payment and such amount shall be
secured by the Loan Documents. In no event shall such late fee be applied to the
principal balance of due on the Maturity Date (or earlier by acceleration or
otherwise). 6. Loan Documents. Security for Loan. This Note is secured by the
Mortgage and certain other The term “Mortgage” as used in this Note shall mean
the Mortgage, Assignment of Leases and Rents and Security Agreement dated the
date hereof in the principal sum of $125,000,000.00 given by Maker for the use
and benefit of Payee covering certain premises located at 175 Freeman Street, in
the Town of Brookline, the County of Norfolk, Commonwealth of Massachusetts, as
more particularly described therein. Upon payment in full of all sums evidenced
by this Note, Payee shall execute and deliver a discharge of the Mortgage
following Maker’s request and at Maker’s sole cost and expense. 7. Compliance
with Law.It is expressly stipulated and agreed to be the intent of Maker and
Payee at all times to comply with applicable state law or applicable United
States federal law (to the extent that it permits Payee to contract for, charge,
take, reserve or 4

GRAPHIC [g149971ksi004.gif]

 


receive a greater amount of interest than under state law) and that this
paragraph shall control every other covenant and agreement in this Note and the
other Loan Documents. If the applicable law (state or federal) is ever
judicially interpreted so as to render usurious any amount called for under this
Note or any of the other Loan Documents, or contracted for, charged, taken,
reserved or received with respect to the Debt, or if Payee’s exercise of the
option to accelerate the Maturity Date, or if any prepayment by Maker results in
Maker’s having paid any interest in excess of that permitted by applicable law,
then it is Payee’s express intent that all excess amounts theretofore collected
by Payee shall be credited on the principal balance of this Note and all other
Debt and the provisions of this Note, and the other Loan Documents immediately
be deemed reformed and the amounts thereafter collectible hereunder and
thereunder reduced, without the necessity of the execution of any new documents,
so as to comply with the applicable law, but so as to permit the recovery of the
fullest amount otherwise called for hereunder or thereunder. All sums paid or
agreed to be paid to Payee for the use or forbearance of the Debt shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full stated term of the Debt until payment in full so that the
rate or amount of interest on account of the Debt does not exceed the maximum
lawful rate from time to time in effect and applicable to the Debt for so long
as the Debt is outstanding. Notwithstanding anything to the contrary contained
herein, in the Mortgage or in any of the other Loan Documents, it is not the
intention of Payee to accelerate the maturity of any interest that has not
accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration. 8. Amendments. This Note may not be modified,
amended, waived, extended, changed, discharged or terminated orally or by any
act or failure to act on the part of Maker or Payee, but only by an agreement in
writing signed by the party against whom enforcement of any modification,
amendment, waiver, extension, change, discharge or termination is sought. 9.
Intentionally Omitted. 10. Construction. Whenever used, the singular number
shall include the plural, the plural the singular, and the words “Payee” and
“Maker” shall include their respective successors and assigns. 11. Waivers.
Maker and all others who may become liable for the payment of all or any part of
the Debt do hereby severally waive presentment and demand for payment, notice of
dishonor, protest, notice of protest and non–payment and notice of intent to
accelerate the maturity hereof (and of such acceleration). No release of any
security for the Debt or extension of time for payment of this Note or any
installment hereof and no alteration, amendment or waiver of any provision of
this Note, the Mortgage or any other Loan Documents made by agreement between
Payee and any other person or party shall release, modify, amend, waive, extend,
change, discharge, terminate or affect the liability of Maker and any other who
may become liable for the payment of all or any part of the Debt, under this
Note, the Mortgage or any other Loan Documents. 12.Authority. Maker (and the
other undersigned representative of Maker, if any) represents that Maker has
full power, authority and legal right to execute, deliver and 5

GRAPHIC [g149971ksi005.gif]

 


perform its obligations pursuant to this Note, the Mortgage and the other Loan
Documents and that this Note, the Mortgage and the other Loan Documents
constitute valid and binding obligations of Maker. 13. Time. Time is of the
essence of this Note. 14. Replacement Note. In the event of the loss, theft or
destruction of this Note, upon Maker’s receipt of a reasonably satisfactory
indemnification agreement executed in favor of Maker by Payee or in the event of
the mutilation of this Note, upon the surrender of the mutilated Note by Payee
to Maker, Maker shall execute and deliver to Payee a new Mortgage note in form
and content identical to this Note in lieu of the lost, stolen, destroyed or
mutilated Note. 15. Notice. All notices required to be given pursuant hereto
shall be given in the manner specified in the Mortgage directed to the parties
at their respective addresses as provided therein. 16.Costs and Expenses. Maker
shall pay all expenses and costs, including reasonable fees and out-of-pocket
expenses of attorneys and expert witnesses and costs of investigation incurred
by Payee as a result of any Event of Default or in connection with efforts to
collect any amount due under this Note or to enforce the provisions of any of
the Loan Documents, including those incurred in post-judgment collection efforts
and in any bankruptcy proceeding (including any action for relief from the
automatic stay of any bankruptcy proceeding) or judicial or non-judicial
foreclosure proceeding. 17. Forbearance. Any forbearance by Payee in exercising
any right or remedy under this Note, the Mortgage or any other Loan Document or
otherwise afforded by applicable law shall not be a waiver of or preclude the
exercise of that or any other right or remedy. The acceptance by Payee of any
payment after the due date of such payment or in an amount which is less than
the required payment shall not be a waiver of Payee’s right to require prompt
payment when due of all other payments or to exercise any right or remedy with
respect to any failure to make prompt payment. Enforcement by Payee of any
security for Maker’s obligations under this Note shall not constitute an
election by Payee of remedies so as to preclude the exercise of any other right
or remedy available to Payee. 18. Section Headings. The Section headings
inserted in this Note have been included for convenience only and are not
intended and shall not be construed to limit or define in any way the substance
of any section contained herein. 19. Limitation on Liability. The obligations
and liability of Maker pursuant to the following subsections (a) and (b) are
collectively referred to as “Recourse Obligations.” (a) Limited Recourse
Obligations.Notwithstanding anything to the contrary contained herein, but
subject to the obligations of Paragraph 45 of the Mortgage and subsection (b)
below, any claim based on or in respect of any liability of Maker under this
Note, the Mortgage or any other Loan Document shall be enforced only against the
Mortgaged Property (as such term is defined in the Mortgage) and any other
collateral now or hereafter given to secure this Note and not against any other
assets, properties or funds of Maker; 6

GRAPHIC [g149971ksi006.gif]

 


provided, however, that Maker shall be personally liable for amounts under the
Loan Documents to the extent of, but limited to the amount of any loss, costs or
damage arising out of the matters described in the subsections below, which
liability shall not be limited solely to the Mortgaged Property and other
collateral now or hereafter given to secure this Note but shall include all of
the assets, properties and funds of Maker: (i) fraud, misrepresentation and
waste, (ii) any rents, issues or profits collected more than one (1) month in
advance of their due dates and which are not turned over to Payee upon demand
following the occurrence of an Event of Default, (iii) any misappropriation of
rents, issues or profits, security deposits and any other payments from tenants
or occupants (including, without limitation, lease termination fees), insurance
proceeds, condemnation awards or other sums of a similar nature, (iv) liability
underenvironmental covenants, conditions and indemnities contained in the
Mortgage and in any separate environmental indemnity agreements, (v) personalty
or fixtures removed or allowed to be removed by or on behalf of Maker and not
replaced by items of equal or greater value or functionality than the personalty
or fixtures so removed, (vi) failure to pay taxes, assessments or ground rents
prior to delinquency, or to pay charges for labor, materials or other charges
which can create liens on any portion of the Mortgaged Property and any sums
expended by Payee in the performance of or compliance with the obligations of
Maker under the Loan Documents, including, without limitation, sums expended to
pay taxes or assessments or hazard insurance premiums or bills for utilities or
other services or products for the benefit of the Mortgaged Property. The
liability of Maker for failure to pay taxes or assessments prior to delinquency
shall be limited to the extent that operating income from the Mortgaged
Property, after applying it to (A) the operating expenses of the Mortgaged
Property which are then due payable and (B) the monthly debt service payment due
under the Loan for the Mortgaged Property, was sufficient to pay such real
estate taxes or assessments. (vii) the unauthorized sale, conveyance or transfer
of title to the Mortgaged Property or interest in the Maker or encumbrance of
the Mortgaged Property, voluntarily, by operation of law or otherwise, (viii)the
failure of Maker to maintain its status as a single purpose, bankruptcy-remote
entity pursuant to its organizational documents and the Loan Documents, (ix) a
violation of the provisions of Paragraph 18(h) of the Mortgage, and 7

GRAPHIC [g149971ksi007.gif]

 


(x) attorney’s fees, court costs and other expenses incurred by Payee in
connection with its enforcement of its remedies under the Loan Documents,
including, but not limited to, in connection with any bankruptcy proceeding or
reorganization brought by or against the Maker or any of its principals. Nothing
herein shall be deemed (w) to be a waiver of any right which Payee may have
under any bankruptcy law of the United States or the state where the Mortgaged
Property is located including, but not limited to, Section 506(a), 506(b),
1111(b) or any other provisions of the U.S. Bankruptcy Code to file a claim for
the full amount of the indebtedness secured by the Mortgage or to require that
all collateral securing the indebtedness secured hereby shall continue to secure
all of the indebtedness owing to Payee in accordance with this Note, the
Mortgage and the other Loan Documents; (x) to impair the validity of the
indebtedness secured by the Mortgage; (y) to impair the right of Payee as
mortgagee or secured party to commence an action to foreclose any lien or
security interest; or (z) to modify, diminish or discharge the liability of any
guarantor under any guaranty or of any indemnitor under any indemnity agreement.
(b)Full Recourse Obligations. Notwithstanding anything to the contrary contained
in this Note or the other Loan Documents, the exculpation provisions of
subsection (a) above will BECOME NULL AND VOID and the Loan will be FULLY
RECOURSE to Maker and any guarantor under any guaranty in the event that Maker,
any guarantor under any guaranty or any indemnitor under any indemnity agreement
provided to the Payee: (i) commencesasdebtoranycaseorproceedingunderany
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law,
(ii) has apportioned for it or the whole or any substantial part of its property
(other than upon the petition or filing of Payee), a receiver, conservator,
trustee, custodian, manager, liquidator, or similar official, by any
governmental or judicial authority; (iii) makes a proposal or any assignment for
the benefit of its creditors, or enters into an arrangement or composition or
similar plan or scheme with or for the benefit of creditors generally occurring
in circumstances in which such entity is unable to meet its obligations as they
become due; (iv) has filed against it any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
which (aa) is consented to or not timely contested by such entity; or (bb) is
not dismissed within ninety (90) days; (v)if required to do so under the terms
of the Loan Documents, fails to maintain its status as a single purpose,
bankruptcy-remote entity pursuant to its organizational documents and the Loan
Documents; or (vi) by reason of the operation of federal bankruptcy, state
insolvency, or similar creditors’ rights laws, asserts or has filed against it a
determination that the transaction creating the lien of the Mortgage is either
(aa) a fraudulent conveyance or fraudulent transfer, or (bb) a preferential
transfer. 8

GRAPHIC [g149971ksi008.gif]

 


20. Agreement to Perform. Maker agrees to perform and comply with each of the
covenants, conditions, provisions, and agreements of Maker contained in this
Note, the Mortgage and each of the Loan Documents. Maker agrees that the
obligation evidenced by this Note shall be payable in accordance with its terms
without offset, counterclaim, demand, withholding or deduction. 21. Book Entry.
Maker hereby appoints Payee as its agent for the purpose of maintaining a
registration book in which the ownership of this Note shall be recorded. In
addition to any provisions set forth in the Loan Documents, this Note may be
sold, transferred or assigned only upon notification by the holder to John
Hancock at the address indicated below that a sale, transfer or assignment of
this Note has been duly executed by the holder. Notice of any sale, transfer or
assignment of this Note is to be provided to: John Hancock Life Insurance
Company (U.S.A.) c/o Book Entry Agent Real Estate Finance Group 197 Clarendon
Street, C-3 Boston, Massachusetts 02116 Attention: Arthur J. Francis This Note
shall be governed and construed in accordance with the laws of the Commonwealth
of Massachusetts and the applicable laws of the United States of America.
[Remainder of page intentionally left blank; signature page follows] 9

GRAPHIC [g149971ksi009.gif]

 


IN WITNESS WHEREOF, Maker has duly executed and delivered this Note as an
instrument under seal as of the day and year first above written. MAKER HAMILTON
PARK TOWERS, LLC, a Delaware limited liability company By: J--= Harold Brown
Manager By: NewReal, Inc., a Massachusetts corporation, Manager By: OilaldBfiwn,
President MORTGAGE NOTE

GRAPHIC [g149971ksi010.gif]

 